Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 1 of 11 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                     x
ANTHONY BENVEGNA, individually and on                    CASE NO.:
                                                     .
behalfofall others similarly situated,               .


                                                                       CL ASS ACTION
                                Plaintill.
                                                           COMPLAINT FOR VIOLATIONS OF
                                                            THE FAIR DEBT COLLECTION
COLLECTION RECOVERY SERVICES.                                     PRACTICES ACT
INC.; and JOHN AND.IANE DOES l-50.
                                                              DEMAND FOR JURY TRIAL
                                Defendants
                                                     \
                                I.    PRELIMINARY STATE }IENT

        1.     Plaintiff, ANTHONY BENVEGNA, on behalf of himself and all others similarly

situated, brings this action for the illegal practices of Defendants, COLLECTION RECOVERY

SERVICES, INC. ('CRS'), and JOFIN AND JANE DOES l-50                 (.DOES) (coilectively

"Defendants") who, inter alia, tsed, false, deceptive, and misleading practices, and other illegal

practices, in connection with their attempts to collect an alleged debt fiom Plaintiffand other

similarly situated customers.

       2.      Plaintiffalleges that Defendants' collection practices violate the Fair Debt

Collection Practices Act, l5 U.S.C. 91692, et seq. C'FDCPA).

       3.      Such collection practices include, inter alia, sending consumers written

communications in an attempt to collect debts. which falsely state the consumers' alleged

defaulted and charged-off debts are continuing to accrue daily interest, late charges, and other

charges.

       4.      The FDCPA regulates the behavior ofcollection agencies attempting to collect a

debt on behalf of another. Congress, finding evidence of the use of abusive, deceptive, and


                                                 I
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 2 of 11 PageID #: 2



unfair debt collection practices by many debt collectors, determined that abusive debt collection

practices contribute to a number ofpersonal bankruptcies. marital instability, loss ofjobs, and

invasions of individual privacy. Congress enacted the FDCPA to eliminate abusive debt

collection practices by debt collectors, to ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged, and to promote uniform

State action to protect consumers against debt collection abuses. 15   U.S.C $ 1692(a) - (e)'

         5.     The FDCPA is a strict liability statute, which provides for actual or statutory

damages upon the showing     ofone violation. The Second Circuit   has held that whether a debt


collector's conduct violates the FDCPA should be judged from the standpoint ofthe "least

sophisticated consumer." Clomonv. Jackson,988 F'2d 1314 (2d Cir. 1993).

         6.      To prohibit deceptive practices, the FDCPA, at l5 U.S.C. $ 1692e, outlaws the

use   offalse, deceptive, and misleading collection letters and natnes a non-exhaustive list of

 certain per se violations offalse and deceplive collection conduct. 15 U.S.C. $ 1692e(1)-(16).

Among these per se violations are: false representations conceming the chalacter, amount, or

legal status ofany debt, l5 U.S.C. $1692e(2)(A); the thleat to take any action that cannot legally

be taken or that is not intended to be taken, 15 U.S.C. $ 1692e(5); and the use   ofany false

representation or deceptive means to collect or attempt to collect any debt or to obtain

 information conceming a consumer, l5 U.S.C. $ 1692e(10).

          7.     The FDCPA at 15 U.S.C. $ 1692f, outlaws the use ofunfair or unconscionable

 means to collect or attempt to collect any debt and names a non-exhaustive list ofcertain per se

 violations of unconscionable and unfair collection conduct. l5 U.S.C. $$ 1692f (1)-(8).

          g.     The FDCPA at l5 U.S.C. $16929 mandates that a debt collector. in its initial

 communications with a consumer in connection with the collection of any debt, send the



                                                   2
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 3 of 11 PageID #: 3



consumer a written notice containing a non-exhaustive list of certain disclosures. Among these

per se violations are: failing to state the amount of the debt, I 5 U.S.C. I 692g(a)( I ).

        9.      Plaintifi individually   and on   behalfofall others similarly situated, seeks statutory

damages, attomey fees, costs, and all other relief, equitable or legal in nature, as deemed

appropriate by this Court, pursuant to the FDCPA and all other common law or statutory

regimes.

                                             II.    PARTIES

        10.     BENVEGNA is       a natural person.


        11.     At all times relevant to this lawsuit, BENVEGNA was a citizen of, and resided in,

the City of Mineola, Nassau County, New York.

        12.     CRS is a for-profit corporation formed under the laws ofthe State       of
Pennsylvania.

        13.     BENVEGNA is informed and believes, and on that basis alleges, that CRS

maintains its principal place of business at 29 Regency Plaza, City of Glen Mills, Delaware

County, Pennsylvania.

        14.     Defendants DOES are sued under fictitious names because their true names and

capacities are yet unknown to   Plaintiff. Plaintiffwill amend this Complaint by inserting the true

names and capacities ofthese DOES once they are ascertained.

        15.     Plaintiff is informed and believes, and on that basis alleges, that Defendants,

DOES, are natural persons and/or business entities all ofwhom reside or are located within the

United States who are personally created, instituted, and, with knowledge that such practices

were contrary to law, acted consistent with and oversaw the violate policies and procedures used

by the employees of CRS that are the subject of this Complaint. Those Defendants personally



                                                      )
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 4 of 11 PageID #: 4



control the illegal acts, policies, and practices utilized by CRS and, therefore. are personally

liable for all of the wrongdoing alleged in this Complaint.

                              ilI.   JURISDICTION AND VENUE

          16.   Jurisdiction of this Court arises under 28 U.S.C. $$ 1331 and 1337.

          17.   Venue is appropriate in this federal district pursuant to 28 U.S.C. $ 1391(b)

because a substantial part of the events   giving rise to Plaintiffs claims occurred within this

federal judicial district, and because Defendants are subject to personal jurisdiction in the State

of New York at the time this action is commenced.

                                              N.        FACTS

          18.    CRS is a business. the principal purpose ofwhich is collection of defaulted

consumer debts

          l9     CRS regularly engages in the collection ofdefaulted consumer debts.

          20.    CRS regularly engages in the collection ofdefaulted consumer debts owed to

others.

          21.    In attempting to collect debts. CRS uses the mails, telephone, Intemet, and other

instruments of interstate commerce.

          22.    CRS mailed, or caused to be mailed. to BENVEGNA a letter dated April 25,2018

(the ''First Letter").

          23.    A true and correct copy of the Letter is attached   as   Exhibit A, except the

undersigned has partially redacted it.

          24.    The First Letter alleged BENVEGNA had incuned and defaulted on a financial

obligation (the "Debt") originally owed to Loyola University of Maryland.




                                                    4
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 5 of 11 PageID #: 5



       25.       The alleged Debt arose out ofone or more transactions in which the money,

property, insurance, or services that were the subject of the transactions were primarily for

personal, family, or household purposes, namely education expenses.

       26.       The First Letter was CRS' first wriuen communication with BENVEGNA

attempting to collect the Debt.

       27.       On information and belief, sometime prior to April 25,2018, the creditor of the

debt either directly or through intermediate transactions assigned, placed, or transfened the debt

to CRS for collection.

       28.           The First Le$er stated the "Amount Due" was S5,149.54.

       29.           CRS mailed, or caused to be mailed, to BENVEGNA a second letter dated May 3,

2018 (the "Second Letter").

       30.           A true copy ofthe Second Letter is attached   as   Exhibit B except the undersigned

has redacted   it.

       31.           The Second Letter stated the "Amount Due" was $5,155.18.

        32.          CRS mailed or caused to be mailed, to BENVEGNA a third letter dated May 31,

2018 (the "Third Letter").

        33.          A true copy ofthe Third Letter is attached   as   Exhibit C except the undersigned

has redacted   it.

        34.          The Third Letter stated the "Amount Due" was $5,174.93.

        35.          The First Letter failed to disclose interest was accruing on the Debt.

        36.          Although the First Letter listed an "Amount Due," it did not state the date on

which the "Amount Due" was calculated, did not explain interest was accruing on the unpaid




                                                       5
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 6 of 11 PageID #: 6



principal, and did not explain that, as a result of interest accruing, BENVEGNA's total balance

might be greater on the date he made a payment.

       37.     Although the First Letter stated an "Amount Due," it also failed to disclose to

BENVEGNA that CRS would attempt to collect the additional accruing interest at a later date.

       38.     Upon receiving the First Letter, BENVEGNA was uncertain whether the Debt

was accruing interest.

       39.     Upon reviewing the First Letter, BENVEGNA incorrectly believed, as would an

unsophisticated consumer, that the "Amount Due" was calculated on the date the letter was sent,

that the "Amount Due" was static and not increasing, and his payment of that amount would

satisff the Debt regardless ofwhen he made the payment.

       40.     The First Letter would cause unsophisticated consumers uncertainty and force

them to guess how much money they allegedly owed.

        41.    The First Letter would force unsophisticated consumers to guess how much

money would accrue daily on the alleged debt, how much additional money they would owe           if
they paid the amount stated in the First Letter, and whether CRS' collection efforts would

actually stop if they remitted the "Amount Due."

        42.    The First Letter does not clearly and unambiguously state the amount ofthe Debt.

        43.    The First Letter deprived BENVEGNA of truthful, non-misleading information in

connection with CRS' attempt to collect a debt.

        44.    On information and beliel the First Letter, was created by merging information

specific to a debt and consumer with a template to create what is commonly called a "form letter."

        45.    Consequently, on information and belief, CRS caused the same form collection

letter to be mailed to others, who like BENVEGNA, reside in New York.



                                                  6
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 7 of 11 PageID #: 7



                                  V.       CLASSALLEGAT IONS

         46.     CRS' conduct towards BENVEGNA is consistent with its policies and practices

when attempting to collect debts from consumers generally. Consequently, this action is brought

by BENVEGNA individually and on behalf of all other persons similarly situated pursuant to

Rule 23 ofthe Federal Rules of Civil Procedure.

         47.    BENVEGNA seeks to certif,        a class pursuant   to Fed. R. Civ. p. 23(a) and

23(bX3).

         48.     Class   DeJinition The   Class consisls ofi   All natural   persons to whom CRS mailed

a   written communication in the form of Exhibit,4 to an address in the state of New york

between    April 12,2018 and May 3, 2019 that     sought to collect a debt that was accruing interest

but which failed to disclose interest was accruing.

         49.    The identities ofthe Class members are readily ascertainable fiom the business

records of Defendant.

         50.    Class Claims. The Class claims include all claims each Class member may have

for a violation of the FDCPA arising from Defendants having mailed a written communication in

the form of Exhibit A to such Class member.

         51.    This action has been brought, and may properly be maintained, as a class action

pusuant to the provisions of Rule 23 ofthe Federal Rules of Civil Procedure because there is a

well-defined community interesl in the litigation.

         52.    Numerosily. On information and belief, the Class is so numerous         that   joinder of

all members would be impractical and includes at least 40 members.

         53.    Common Questions Predominate. Common questions of law and fact exist as to

all members ofthe Class and those questions predominate over any questions or issues involving



                                                    7
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 8 of 11 PageID #: 8



only individual class members because such questions and issues concem the same conduct by

Defendant with respect to each Class member.

        54.     Typicality. BENVEGNA's claims are typical of the Class members because those

claims arise from a common course ofconduct engaged in by Defendants.

        55.    Adequacy. BENVEGNA will fairly and adequately protect the interests of the

Class members because he has no interests that are adverse to the interests     ofthe Class members.

Moreover, BENVEGNA is committed to vigorously litigating this matler and has retained

counsel experienced in handling consurner lawsuits, complex legal issues, and class actions.

Neither BENVEGNA nor his counsel has any interest that might cause them not to vigorously

pursue the instant class action.

       56.     Certification ofa class under Rule 23(b)(3) ofthe Federal Rules ofCivil

Procedure is appropriate in that the questions of law and fact common to the Class members

predominate over any questions affecting individual Class members, and a class action is

superior to other available methods for the fair and efficient adjudication ofthe controversy.

        57.    Based on discovery and further investigation (including, but not limited to,

disclosure by Defendant of class size and net worth), BENVEGNA may, in addition to moving

for class certification using modified Class definitions, Class claims, or Class periods, or seek

class certification only as to particular issues as permitted under Fed. R.   Civ. P. 23(c)(4).




    VI.     CAUSE OF ACTION: VIOI.ATION OF THE FAII{ I)EllT COLLECTION
                              PRACTICES ACT

        58.    The factual allegations in the preceding paragraphs are realleged and incorporated


                                                  8
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 9 of 11 PageID #: 9



by reference.

       59.      CRS is a "debt collector" as defined by l5 U.S.C. $ 1692a(6).

       60.      JOHN AND JANE DOES 1-50 are each a "debt collector" as defined by l5

U.S.C. $1692a(6).

       61.      Exhibit A is       a   "communication" as defined by 15 U.S.C. $ 1692a(2).

       62.      Exhibit B is a "communication"          as defined   by   15 U.S.C. 5169242).

        63.     Exhibit C is a "communication"          as defined   by 15 U.S.C. $1692a(2).

        64.     The Debt is a "debt" as defined by 15 U.S.C. $1692a(5).

        65.     Plaintiff is   a   "consumer" as defined by I 5 U.S.C. $ 1692a(3).

       66.      Defendants' use and mailing of the Letters violated the FDCPA in one or more

following ways:

                (a)   Using a false, deceptive, or misleading representation or means in violation

                      of l5 U.S.C. $1692e;

                (b)   Using a false representation of the character, amount, or legal status ofany

                      debt in violation of 15 U.S.C. $ 1692e(2)(A);

                (c)   Using a false representation or deceptive means to collect or attempt to

                      collect any debt in violation of l5 U.S.C. $1692e(10);

                (d) Collecting a debt using an unfair means in violation of 15 U.S.C. $1692f;
                (e)   Failing to provide a written notice containing information required under I 5

                      U.S.C. 91692g(a) either with the initial communication or within five days

                      after the initial communication; and,

                (0    Failing to state the amount of the Debt in an unambiguous manner          as


                      required by 15 U.S.C. $ 1692g(aXl).



                                                         9
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 10 of 11 PageID #: 10



                                   VII.    PRAYERFORRELIEF

        67   .   WHEREFORE, Plaintifi BENVEGNA, individually and on behalf of all others

 similarly situated, demands judgrnent against Defendants as follows:

                 (a) An Order cefiirying this action as a class action pursuant to Rule
                        23(c)(1)(A) of the Federal Rules of Civil Procedure including, but not

                        limited to, defining the Class and the Class claims, issues, or defenses, and

                        appointing the undersigned counsel as class counsel pursuant to Rule

                        23(g;

                 (b) An award of statutory damages for Plaintiff pursuant to 15 U.S.C.
                        $   16e2k(a)(2)(A);

                 (c)    An award to Plaintiff for his services on behalf of the Class as determined

                        in the discretion of the Court;

                 (d)    Attomeys' fees, litigation expenses, and costs pursuant        to   15 U.S.C.

                        $16e2k(a)(3);

                 (e)    An award of actual damages to Plaintiff or the Class to the extent        the

                        recovery    of   reasonable attomeys' fees and costs cause a negative tax

                        consequence to     Plaintiffor the Class; and,

                 (0     For such other and further relief as may be just and proper.

                                         YIII.   JURYDEMAND

        68.      Trial byjury is demanded on all issues so triable.




                                                    10
Case 2:19-cv-02205-SJF-GRB Document 1 Filed 04/15/19 Page 11 of 11 PageID #: 11



    DATED: Uniondale, New York
              Apd.l 12,2019


                                               4
                                               Klei           -6300)
                                       KLEINMAN LLC
                                       626 RXR Plaza
                                       Uniondale, NY I 1556-0626
                                       Telephone: (516) 522-2621
                                       Facsimile: (888) 522-1692
                                       E-Mail : akleinman@kleinmanllc.com

                                      Attorney for Plaintiff, Anthony Benvegna




                                        l1
